


 
May 3, 2010
 


 
PERSONAL AND CONFIDENTIAL
 


Mr. Frank C. Spencer
President and Chief Executive Officer
Cogdell Spencer Inc.
4401 Barclay Downs Drive, Suite 300
Charlotte, NC 28209-4670


Re:  Retirement as President and Chief Executive Officer


Dear Frank:


As a result of our discussions relating to your decision to retire as President
and Chief Executive Officer of Cogdell Spencer Inc. (the “Company”) on October
31, 2010, which corresponds to the expiration of the term of your employment
with the Company dated as of October 21, 2005 (the “Employment Agreement”), we
set forth below our agreements relating to this decision:


1.           Retirement Date.  Your retirement from the Company will be
effective, and your employment with the Company and your service as President
and Chief Executive Officer will terminate, October 31, 2010 (the “Termination
Date”), or such earlier time as may be determined by the Board of Directors (the
“Board”) of the Company.
 
2.           Retirement Benefits.  In connection with your retirement, you shall
receive the payment and benefits set forth on Exhibit A hereto (the “Retirement
Benefits”).  All such Retirement Benefits shall be paid or delivered on, or, in
the case of continuing benefits, commence on, the first business day following
the Termination Date.  Such payments shall be made by wire transfer to an
account designated by you.  Except as otherwise provided in this letter, you
shall have no right to any payments or benefits under any other provision of the
Employment Agreement.  Through the Termination Date, you shall be paid your
regular salary and shall continue to receive all other benefits, payments and
entitlements under the Company’s employee benefit plans, programs and
arrangements that shall be earned and accrued prior to the Termination Date as
if you were an active employee (the “Salary Continuation Benefits”) regardless
of any earlier effective date for your retirement.  Notwithstanding any
provisions of the Employment Agreement to the contrary, in the event of an
involuntary termination of your employment for any reason (including death or
disability) prior to the Termination Date, the Retirement Benefits and Salary
Continuation Benefits shall (in lieu of any other amounts otherwise payable to
you under the Employment Agreement) inure to the benefit of you or your estate
and be paid as provided herein.
 
3.           Transfer of Responsibilities.  You and the Board will cooperate to
the best of your respective abilities in the transfer of your duties and
responsibilities as President and Chief Executive Officer of the Company.  Such
transfer shall be effective in the manner from time to time specified and at the
time from time to time designated by the Board, authorized representatives of
the Board, or a designated committee thereof, so as to maximize the Company's
performance and operations.  During the period from the date hereof, through the
Termination Date, you shall have such duties and responsibilities as designated
from time to time by the Board.  You will take such other appropriate actions as
may be requested by the Company to give effect to your decision to retire as
President and Chief Executive Officer and resign from any corporate offices you
hold with the Company and all affiliates thereof, as applicable.  You will, as
long as you are employed by the Company or serve as a member of the Board,
represent the Company in a professional and fully supportive manner.
 

--------------------------------------------------------------------------------


4.           Intent to Enforce Restrictive Covenants.  In connection with
Section 6 of the Employment Agreement, entitled “Covenants of the Executive”
(the “Restrictive Covenants”), the Company confirms its intention to enforce the
terms and conditions of the Restrictive Covenants contained in Section 6 of the
Employment Agreement, and hereby irrevocably waives its right to provide
contrary notice to you; provided, that the Restrictive Covenants contained in
Section 6.2 shall be effective for a revised Restricted Period (the "Revised
Period") commencing on the termination of your employment with the Company and
ending on the date you are no longer serving as a director of the Company or, if
later, on May 4, 2011.  You agree to abide by each of the Restrictive Covenants,
including the covenants contained in Section 6.2 of the Employment Agreement for
such Revised Period, and acknowledge that the Retirement Benefits constitute
sufficient consideration for such agreement.  Further, the Restricted Period
shall be tolled during any period of time in which the Executive engages in
activities constituting a violation of Section 6 of the Employment Agreement.
 
5.           Board Service.  We are pleased that you have agreed to continue as
a director of the Company through at least the date of the 2011 Annual
Stockholders Meeting, provided that you are elected to the Board at the
Company’s 2010 annual meeting.  In such capacity, effective as of the
Termination Date, you shall be designated as a non-management, non-independent
member of the Board, and during your continuing service as a director
thereafter, you will be entitled to receive the same compensation (determined on
a pro-rata basis based upon your period of service as a director following the
Termination Date) as other non-employee directors of the Company, including
annual compensation/fees, equity awards and meeting fees.
 
6.           Cooperation.   You agree that you will (i) consult with the Company
with respect to all matters concerning the Company in which you had personal
involvement during your period of employment with the Company or any of its
subsidiaries or affiliates, (ii) assist the Company in the defense of any claims
or potential claims that may be made or threatened to be made against it in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative (a “Proceeding”) and in the prosecution of any claims that may be
made by the Company in any Proceeding, that may relate to matters with respect
to which you have or had personal knowledge or involvement during your
employment with the Company or any of its subsidiaries, predecessors or
affiliates, and unless precluded by law, promptly inform the Company if you
are  asked to participate (or otherwise become involved) in any Proceeding
involving such claims or potential claims, and (iii) unless precluded by law,
promptly inform the Company if you are asked to assist in any investigation
(whether governmental or private) of the Company (or its actions), regardless of
whether a lawsuit has then been filed against the Company with respect to such
investigation.  The Company agrees to reimburse you for all reasonable
out-of-pocket expenses associated with such assistance, including lodging and
travel expenses.
 
7.           Tax Protection.  Nothing contained in this letter shall be
construed in any way to nullify or enhance the effectiveness of that certain tax
protection agreement dated as of November 1, 2005 (the “Tax Protection
Agreement”) by and between the Company, Cogdell Spencer LP and each of the
Protected Partners (such term as defined in, and such persons as identified on
Schedule 2.1(a) of, such agreement).  The parties acknowledge that both the
compensation and benefits arrangements under the Employment Agreement and the
Retirement Benefits are intended to be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and, agree that for tax and wage reporting
purposes, all tax forms, reports, returns, and information statements shall be
prepared and filed consistent with such positions.
 

--------------------------------------------------------------------------------


8.           Entire Agreement.  This letter, together with the Employment
Agreement (except as expressly modified herein) and the Tax Protection
Agreement, contain the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersedes and replaces all prior
agreements, negotiations and proposed agreements, whether written or oral
relating to such matters.  We each acknowledge and confirm that neither we nor
any agent or attorney have made any promise, representation, or warranty
whatever, express, implied, or statutory, not contained herein concerning the
subject matter hereof, to induce the other party to execute this letter.  To the
extent that anything herein is inconsistent with the Employment Agreement, it is
expressly agreed that this letter amends the Employment Agreement.  Nothing in
this letter shall abrogate any of your rights under any of the agreements with
the Company listed on Exhibit B hereto.
 
9.           Employment Agreement.  Other than with respect to such provisions
of the Employment Agreement that expressly survive hereunder, the Employment
Agreement, to the extent modified hereby, shall terminate on the Termination
Date (or such earlier date of termination as determined by the Board) in its
entirety other than with respect to the provisions specified hereunder (together
with any provisions of the Employment Agreement relating to the enforcement
thereof).
 
10.           No Third-Party Beneficiaries.  This letter is solely for the
benefit of the parties set forth herein and your estate in the event of your
death or disability prior to payments being made, and should not be deemed to
confer upon third parties any remedy, claim, liability, reimbursement, claims or
action or other right in excess of those existing without reference to this
letter.
 
11.           Certain Matters Relating to Enforceability.  Any provision of this
letter which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.  Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
12.           No Oral Modification.  This letter may not be modified or amended
except by an instrument in writing signed by the parties hereto.
 
13.           Tax Withholding.  The Company may withhold from any compensation
or benefits payable or otherwise arising under this letter all Federal, state,
city and other taxes as shall be required by law.
 
14.           Governing Law; Dispute Resolution.  THIS LETTER SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.  Any controversy, dispute or
claim relating to this letter shall be resolved pursuant to the procedures and
other terms and conditions set forth in Section 7.3(b) of the Employment
Agreement which are hereby incorporated by reference into this letter to the
same extent as if fully set out herein.
 
15.           Acknowledgement of Facts Regarding Retirement.  You acknowledge
that you have had the opportunity to consult with legal counsel before signing
this letter; that you have obtained such advice as, and to the extent, you deem
necessary with respect to this letter; that you have fully read and understood
the terms of this letter; and that you are signing this letter knowingly and
voluntarily, without any duress, coercion, or undue influence, and with an
intent to be bound.
 

--------------------------------------------------------------------------------


16.           Counterparts.  This letter may be signed in one or more
counterparts, each of such counterparts constituting an original and all of such
counterparts together constituting one instrument.
 
17.           Headings.  The headings of the sections herein are included for
reference only and are not intended to affect to meaning or interpretation of
this letter.
 
Please acknowledge your agreement with the terms hereof by signing in the space
provided below and delivering a copy of the same to the Company.  So that we may
resolve this matter in a timely manner, we would request your response by the
30th day of April 2010.
 


COGDELL SPENCER INC.
By:         /s/ Richard C. Neugent
Name:    Richard C. Neugent
Title:      Lead Independent Director
 
/s/ Frank C. Spencer
Frank C. Spencer





 
 

--------------------------------------------------------------------------------

 

Exhibit A




Retirement Benefits


Retirement
Payment                                                                                                US
$2,662.250.00


Additional Benefits:


Three (3) years continued health benefits under the Company’s group health plans
and programs applicable to senior executives of the Company generally as and to
the extent set forth in Section 5.2(b)(ii)(B) of the Employment Agreement
(including the right of the Company to amend, terminate or discontinue any such
health benefits in accordance with Section 5.2(c) of the Employment
Agreement).  Such benefits shall commence as of the Termination Date.


Reimbursement for ordinary and reasonable out-of-pocket business expenses
incurred prior to the Termination Date, subject to the applicable Company
policies.


In accordance with Section 5.2(b)(iii) of the Employment Agreement, you will
fully vest in the following equity-based awards set forth below:


 
1.
Award of 62,695 LTIP Units, effective March 31, 2008.





Title to your Company car transferred to your name upon payment by you to the
Company of the Company's book value for such car as of the Termination Date.







 
 

--------------------------------------------------------------------------------

 

Exhibit B




Amended and Restated Agreement of Limited Partnership of Cogdell Spencer LP


Registration Rights Agreements dated as of November 1, 2005


Indemnification Agreement dated as of November 1, 2005 between the Company and
Frank C. Spencer







 
 

--------------------------------------------------------------------------------

 
